Order entered June 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00669-CV

                STAR SYSTEMS INTERNATIONAL LIMITED, Appellant

                                               V.

     3M COMPANY AND 3M INNOVATIVE PROPERTIES COMPANY, Appellees

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-01813-2014

                                           ORDER
       We GRANT appellant’s June 29, 2015 unopposed first motion for extension of time to

file brief and ORDER the brief be filed no later than July 9, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE